DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 02/26/2021.
Claims 1-20 are currently pending and have been examined. 

Allowable Subject Matter
Claims 5, 7, 13, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101.
	Claim(s) 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Representative claim 1 recites abstract concepts, including: obtaining one or more user workspace ratings that a user previously provided for one or more workspaces; calculating a first workspace recommendation score for at least some of the workspaces that the user previously rated based on the obtained one or more user workspaces ratings, wherein the first workspace recommendation score takes into account a number of times that the user previously rated a given workspace; calculating at least a second workspace recommendation score for one or more additional workspaces not previously rated by the user that are one or more of: (i) similar to workspaces previously rated by the user, based on a predefined workspace similarity metric, and (ii) selected by one or more similar users, based on a predefined user similarity metric; and recommending one or more workspaces for the user based at least in part on the first workspace recommendation score and the second workspace recommendation score.
The claims as a whole are directed to “providing workspace recommendations for a user”.  Recommending workspaces (i.e. services) to a user is an abstract idea because it is a commercial interaction; also, generating recommendations by analyzing a user’s past reviews is a marketing activity.  Commercial interactions, such as marketing activities, are classified under 
	The judicial exception is not integrated into a practical application.  In particular, claim 1 recites the following additional elements: wherein the method is performed by at least one processing device comprising a processor coupled to a memory.  The processing device, processor, and memory are merely being used as tools to perform the abstract ideas which does not integrate the exception into a practical application (see MPEP 2106.05(f)).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 1 is therefore directed to an abstract idea.
	Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processing device, processor, and memory are merely being used as tools to perform the abstract ideas.  Accordingly, claim 1 is ineligible. 
	Dependent claim(s) 2-9 merely further limit the abstract idea by further characterizing the workspaces and workspace recommendations, without reciting any additional elements.  Accordingly, claims 2-9 are ineligible.
	Claim(s) 10-14 are parallel in nature to claims 1-11.  Therefore, claims 10-14 are not significantly more than the abstract idea and are directed to ineligible subject matter based on the same rationale identified with respect to claim 1.

	

Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-4, 8-11, 14-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2015/0220836 A1) in view of Emig (US 2020/0311635 A1), and further in view of Twig (US 2019/0065564 A1).
	Claim 1, Wilson discloses a method, comprising: 
obtaining one or more user venue ratings that a user previously provided for one or more venues (see “That data may include attributes of the venue … and the rating or assessment provided by the reviewer” in ¶ [0041]); 
calculating a first venue recommendation score for at least some of the venues that the user previously rated based on the obtained one or more user venues ratings, wherein the first workspace recommendation score takes into account a number of times that the user previously rated a venue
calculating at least a second venue recommendation score for one or more additional venues not previously rated by the user that are one or more of: (i) similar to venues previously rated by the user, based on a predefined workspace similarity metric (see “Based on the identified “liked venue(s)” the system 100 identifies the top N venues that have the strongest link value to that identified venue and which have the specified venue attributes” in ¶ [0093]; Examiner notes there may be a plurality of liked venues used to assess the top N venues [Symbol font/0x2D]which represent the one or more additional workspaces), and (ii) selected by one or more similar users, based on a predefined user similarity metric (see “and being recommended by friends or selected reviewers” in ¶ [0093]); and 
recommending one or more venues for the user based at least in part on the first venue recommendation score and the second venue recommendation score (see “The recommendation engine responsively identifies the venues with the strongest links” in ¶ [0093]), 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (¶ [0201]).
As shown above Wilson discloses venue recommendations, but Wilson does not explicitly disclose recommendations for venues such as workspaces. However, Emig [Symbol font/0x2D]which like Wilson is directed to identifying appropriate venues for users to book[Symbol font/0x2D] teaches:
workplace recommendations (see “conference rooms 104” in ¶ [0016]; see “smartly recommending rooms that members can quickly re-book” in ¶ [0032] of Emig).
The workspaces of Emig are similar to the venues of Wilson because both are physical spaces of a building. The workspaces of Emig merely specify the use of the venue of Wilson. Since each individual element and its function are shown in the prior art, albeit shown in separate 

The combination of Wilson in view of Emig does not teach:
wherein the first workspace recommendation score takes into a number of times that the user previously rated a given workspace.
However Twig [Symbol font/0x2D]which like Wilson is related to predicting user affinity for a venue/place[Symbol font/0x2D] teaches:
a number of times that the user previously booked a given workspace (see “The weighting system takes into account relevant factors such as: … if this user has booked this property before” in ¶ [0056] of Twig).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first workspace recommendation score of Wilson in view of Emig to include the given workspace as taught by Twig.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the combination of Wilson in view of Emig to include number of times a user previously booked a given workspace of Twig in order to generate a customized prediction of user behavior related to a search request and bookings (Twig: ¶ [0036]).


Claim 2, the combination of Wilson in view of Emig, and further in view of Twig teaches the method of claim 1.   Wilson further discloses:
wherein the one or more workspaces comprise one or more of a seat, a desk, a table and a room (see “Nodes in the network may be sub-venue items such as … specific rooms inside a hotel” in ¶ [0054]).
Examiner additionally notes that Emig teaches a co-working facility including conference rooms and desks in ¶ [0015]. 

Claim 3, the combination of Wilson in view of Emig, and further in view of Twig teaches the method of claim 1.   Wilson further discloses:
wherein the first workspace recommendation score for at least some of the workspaces that the user previously rated is further based on one or more of a number of times the user selected a given workspace (see “Nodes in the data network represent nevus, … reviewers” and “Links or links represent relations between those nodes.  The number of links between two items might grow as data on two items grows” in ¶ [0073]), an average number of times the user selected different workspaces, and an average score that the user previously assigned the given workspace.



Claim 4, the combination of Wilson in view of Emig, and further in view of Twig teaches the method of claim 1.   Wilson further discloses:
wherein the second workspace recommendation score for the one or more additional workspaces that are similar to workspaces previously rated by the user evaluates workspaces having a first workspace recommendation score above a predefined threshold (see “in selected embodiments a recommendation threshold at which the nodal link strengths have to cross may be implemented” in ¶ [0093]) and 
identifies the one or more additional workspaces using the predefined workspace similarity metric (see “Based on the identified “liked venue(s)” the system 100 identifies the top N venues that have the strongest link value to that identified venue” in ¶ [0093]).

Claim 8, the combination of Wilson in view of Emig, and further in view of Twig teaches the method of claim 1.   The combination of Wilson and Emig does not teach the following limitation, however Twig further teaches:
wherein the recommending one or more workspaces for the user comprises providing a list of available workspaces sorted based on one or more of the first workspace recommendation score and the second workspace recommendation score (¶ [0056]; see “a positive or larger weight from the machine learning model can represent a higher likelihood that the user would select the respective travel booking (and is therefore displayed first)” in ¶ [0057] of Twig).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recommendation of Wilson in view of Emig to include the sorting as taught by Twig.  One of ordinary skill in the art before the effective filing 

Claim 9, the combination of Wilson in view of Emig, and further in view of Twig teaches the method of claim 1.   Wilson further discloses:
wherein the first workspace recommendation score leverages workspaces previously rated by a given user (¶ [0058]; “liked venue(s)” in ¶ [0093] and the second workspace recommendation score explores different workspaces not previously rated by the given user (see “Still another alternative which can be used alone or in combination with the foregoing is to, based on the highest rates venue(s) having specified attributes and being recommended by friends or selected reviewers, identify the top N venues that have strongest link value to that the identified venue” in ¶ [0093])
	 
Claims 10-11 and 14 are directed to a computer program product.  Claims 10-11 and 14 recite limitations that are parallel in nature as those addressed above for claims 1, 4, and 9 which are directed towards a method.  Claim(s) 10-11 and 14 are therefore rejected for the same reasons as set forth above for claims 1, 4 and 9, respectively.

Claims 15-16 and 19-20 are directed to a system.  Claims 15-16 and 19-20 recite limitations that are parallel in nature as those addressed above for claim 1, 4, and 8-9 which are directed towards a method.  Claim(s) 15-16 and 19-20 are therefore rejected for the same reasons as set forth above for claims 1, 4, and 8-9, respectively.

Claim 6, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2015/0220836 A1) in view of Emig (US 2020/0311635 A1) and further in view of Twig (US 2019/0065564 A1) and Fung (US 2019/0340537 A1).
Claim 6, the combination of Wilson in view of Emig, and further in view of Twig teaches the method of claim 1.   The combination of Wilson and Emig, and further in view of Twig does teach the following limitation.  However, Fung [Symbol font/0x2D]which like Wilson is directed to determining personalized recommendations[Symbol font/0x2D] teaches:
wherein the second workspace recommendation score for the one or more additional workspaces selected by the one or more similar users, based on the predefined user similarity metric, are identified using one or more collaborative filters (see “place affinities” and “collaborative filtering techniques to determine if similar types of users visit both places” in ¶ [0034] of Fung).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second workplace recommendation score for the one or more additional workspaces of Wilson in view of Emig to include the identification using one or more collaborative filters as taught by Fung.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the combination of Wilson in view of Emig to include the collaborative filters of Fung in order to allow a wide range of users to benefit from the recommendation model (Fung: ¶ [0036])

Claim 12 is directed to a computer program product.  Claim 12 recites limitations that are parallel in nature as those addressed above for claim 6 which is directed towards a method.  Claim 12 is therefore rejected for the same reasons as set forth above for claim 6.
Claims 17 is directed to a system.  Claim 17 recites limitations that are parallel in nature as those addressed above for claim 6 which is directed towards a method.  Claim 17 is therefore rejected for the same reasons as set forth above for claim 6.




Response to Arguments
Applicant’s arguments filed February 24, 2021, with respect to 35 USC § 103, have been fully considered but they are not persuasive.  With regards to claim 1, the applicant argues that 1) paragraph [0058] of Wilson does not suggest a recommendation score for some of the venues that the user previously rated based on the obtained one or more user venues ratings (e.g. by the same user); 2) Wilson does not take into account a number of times that the user previously rated a given workspace; and 3) with respect to the “second workspace recommendation score”, it has not been shown that (i) the “strongest link value” of Wilson suggests the claim limitation of "similar to workspaces previously rated by the user, based on a predefined workspace similarity metric;" or (ii) the teaching of "being recommended by friends or selected reviewers" suggests the claim limitation of "selected by one or more similar users, based on a predefined user similarity metric."
In response to argument 1, the Examiner respectfully disagrees.  Wilson describes deriving a user’s affinity for a venue based on that individual user’s provided ratings for a plurality of venues.  Paragraph [0058] of Wilson states in part:
[0058] A user's or reviewer's affinity (again, positive or negative) for a venue is derived from both evaluations and assessments of venues, such as reviews or ratings, and implicit data sources such as ant trails. Individuals may publish ratings on social webpages, review forums and websites or blogs. Ratings may also be published by votes placed via "Like" or "Ding"' buttons disposed on various websites. As one example, user reviews of restaurants can be found at menuism.com, dine.com, opentable.com, google.com, reviewsahoy.com, and realeats.com. An individual's affinity for certain venues can also be discerned from their spending habits or purchase history, data of which can be gleaned from financial transaction records such as credit card statements. An individual's web browsing history or ant trail can also provide insight into affinity for certain venues, as discerned from cookies or the various reviews an individual generates across multiple forums, including but not limited to websites associated with each venue. 

affinity for certain venues) that the user previously rated, based on obtained one or more user venues ratings by the same user.

	Argument 2 is moot under new grounds of rejection relying on Twig to teach consideration of a number of times that the user booked a given space.  Wilson discloses prioritizing/ranking data sources according to the number of reviews given by the reviewer (¶ [0066]).  Wilson does not teach a number of reviews for a given space, however and as explained in the rejection, Twig teaches weighting search results based on if the user has booked a given property before (¶ [0056]).  Therefore the combination of Wilson in view of Emig and further in view of Twig teaches taking into account a number of times that the user previously rated a given workspace.

	In response to argument 3, the Examiner respectfully disagrees.  The invention of Wilson provides a graph recommendation system wherein nodes represent “venues, venue properties, users, user properties, reviewers, reviewer properties, and the like”; and the strength of links between nodes denotes “the affinity between the two connected items, such as similarity of star rating (in a review of a venue), number of attributes held in common” (Wilson, ¶ [0073]).  After a user triggers the recommendation engine by submitting a recommendation request, “The recommendation engine responsively identifies the venues with strongest links according to the following protocols in selected embodiments. Based on the identified "liked venue(s)" the system 100 identifies the top N venues that have strongest link value to that the identified venue trongest link value, in view of ¶ [0073] describes a predefined workspace similarity metric.
	Additionally, the specification does not provide a special definition for the term “similar”.  Therefore, and in accordance with Merriam-Webster, the Examiner is interpreting “similar” to mean having characteristics in common.  One of ordinary skill in the art would recognize that the preferences of a user’s friends are commonly used to infer the preferences of the user, as business intelligence recognizes friends typically share common characteristics and interests. Furthermore, Wilson explicitly points to reviewers with attributes in common in at least ¶ [0090], “Content-collaborative interrelationships or links arise from common (or anti-common) reviewer attributes for reviewers who liked (or disliked) the same venue”, and “The strength of link may depend on the incidence of an attribute among reviewers giving venue a certain grade of similar comparative ratings”.  Consequently, the embodiment of ¶ [0093] wherein,  “based on the highest rates venue(s) having specified attributes and being recommended by friends or selected reviewers, identify the top N venues that have the strongest link value to that identified venue”, reads on "selected by one or more similar users, based on a predefined user similarity metric” as claimed.
	Thus, the Examiner is maintaining that the combination of Wilson in view of Emig, and further in view of Twig teaches amended independent claims 1, 10 and 15.
	Regarding the dependent claims, Applicant argues these claims are allowable because of their dependency from independent claims 1, 10, or 15 for the reasons argued above.  As 
	Claims 5, 7, 13, and 18 have been indicated as containing allowable subject matter.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        




/RESHA DESAI/Primary Examiner, Art Unit 3625